Petition in this CPLR article 78 proceeding (transferred to *483this Court by order of Supreme Court, New York County [Shirley Warner Kornreich, J.], entered on or about June 19, 2008), unanimously granted, the administrative order of respondent, dated March 17, 2008, which approved a determination to cancel petitioner’s liquor license, direct forfeiture of its $1,000 bond and exact a $5,000 civil penalty, and the decision dated March 24, 2008, which rejected petitioner’s license renewal application on procedural grounds, annulled, without costs, and the matter remanded to respondent for further proceedings.
Substantial evidence did not support the finding that petitioner had suffered or permitted the premises to become disorderly, in violation of Alcoholic Beverage Control Law § 106 (6). Respondent did not adduce more than a scintilla of evidence as to how the importation of women to dance with patrons and serve as waitresses led to disorderly premises within the meaning of the statute and rules promulgated thereunder (see 9 NYCRR 53.1 [q]; Matter of Mal Rest. v New York State Liq. Auth., 74 AD2d 750 [1980], lv denied 54 NY2d 602 [1981]). Respondent failed to demonstrate that the one reported incident was more than an isolated event.
In light of the revocation of petitioner’s license, the matter is remanded for reconsideration of the renewal application in accordance with Alcoholic Beverage Control Law § 109. Concur— Tom, J.P., Gonzalez, Nardelli, Moskowitz and Renwick, JJ.